       Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 1 of 8                                                       PageID 5
                                              (CIRCUIT/CHANCERY) COURT OF TENNESSEE                                      ELECTRONICALLY FILED
                                            140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103                                    2021 Mar 23 10:26 AM
                                           FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS                                  CLERK OF COURT

                                                                     S IN CIVIL ACTION

Docket No.CT-1146-21                                                                                     Ad Damnum $

 ROBIN LITTLE                                                                        WAL-MART STORES EAST, LP

                                                                          VS




                           Plaintiff(s)                                                                        Defendant(s)
TO:(Name and Address of Defendant (One defendant per summons))                                                         Method of Service:
                                                                                                                 erfified Mail
Wal-Mart Stores East, LP                                                                                        Shelby County Sheriff
do CT Corporation System                                                                                         ommissioner of Insurance($)
300 Montvue Road
Knoxville, TN 37919-5546                                                                                        Secretary of State($)
                                                                                                                Other TN County Sheriff ($)
                                                                                                                Private Process Server
                                                                                                                Other
                                                                                                                        (, $)Attach Required Fees
You are hereby summoned and required to defend a civil action by filing your answer with the Clerk of the Court and

serving a copy of your answer to the Complaint on         Elaine Sheng, Esq.                                                        Plaintiff's

attorney, whose address is 80 Monroe, Suite 900, Memphis, TN                         38103

telephone 901-333-19'18                     within THIRTY(30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.
                                                                                  TEMIIKA D. GIPSON,Clerk / DONNA RUSSELL, Clerk and Master


TESTED AND ISSUED                                                              By                                                                   , D.C.

                                                                 TO THE DEFENDANT:
NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. If a judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing ofthe list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparet(clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel,family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

                               FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

I, TEMIIKA D. GIPSON / DONNA RUSSELL, Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy as filed this

                            20_

TEMIIKA D. GIPSON , Clerk / DONNA RUSSELL, Clerk and Master                 By:                                              D.C.


                                                                                                                     EXHIBIT A
       Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 2 of 8                                         PageID 6

                                               RETURN OF SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

By delivering on the             day of                                     , 20         at                  M. a copy ofthe summons

and a copy of the Complaint to the following Defendant

at



                                                                             By:
Signature of person accepting service                                               Sheriff or other authorized person to serve process




                                            RETURN OF NON-SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

because                                   is (are) not to befound in this County after diligent search and inquiry for the following

reason(s):

This                   day of                                 20



                                                                              By:
                                                                                    Sheriff or other authorized person to serve process
   Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 3 of 8    PageID 7




                            The Shelby County, Tennessee Circuit Court




    Case Style:              ROBIN LITTLE VS WAL-MART STORES EAST LP

    Case Number:            CT-1146-21

    Type:                   SUMMONS ISSD TO M1SC




                                                  David Smith, DC




Electronically signed on 03/23/2021 10:31:29 AM
Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 4 of 8                          PageID 8
                                                                                      I ELECTRONICALLY FILED
                                                                                         2021 Mar 23 10:26 AM
                                                                                          CLERK OF COURT

                        IN THE CIRCUIT COURT OF TENNESSEE
                  FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS


  ROBIN LITTLE
                                                                                      1
           Plaintiff,                                           DOCKET NO.:CT-1146-21: DIV IX
  v.                                                            JURY DEMAND

   WAL-MART STORES EAST,LP

           Defendant.


                                   COMPLAINT FOR DAMAGES


           COMES NOW the Plaintiff, Robin Little, by and through counsel,. and files this

   Complaint for Damages against the Defendant, Wal-Mart Stores East, LP, and for'cause of action

   would show the Court the following:

                                               PARTIES

   1.     Plaintiff, Robin Little, is an adult resident of High Point, Guilford County,North Carolina.

   2.     Defendant, Wal-Mart Stores East, LP (hereinafter "Wal-Mart"), is a Delaware

          corporation with its principal office located at 708 SW 8th Street, Bentonille, AR 72712-

          6209.    Wal-Mart Stores East, LP may be served through its registered agent, CT

          Corporation System, at 300 Montvue Road, Knoxville, TN 37919-5546.

                                    JURISDICTION AND VENUE

   3. This Court has jurisdiction of this civil claim and this Court is an appropriate!venue because

        Plaintiff's causes of action arise upon an underlying tort claim, as a result of injuries she

        sustained due to the negligent acts ofthe Defendant in Shelby County,Tennessee.




                                                   1
Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 5 of 8                            PageID 9




                                                    FACTS

        4.      On or about April 30, 2020, Plaintiff, Robin Little, visited Defendant's premises

located at the above address as a business invitee and/or guest.

        5.      As Plaintiff bent over to select an item from a bottom shelf, a store employee opposite

 her on the same aisle dropped a box on her left shoulder.

        6.      Said incident resulted in a torn rotator cuff ofPlaintiffs left shoulder.

        7.      At said time and place, Plaintiff, Robin Little, was a lawfully invited guest upon the

 premises of the Defendant, Walmart, who owed Plaintiff a nondelegable duty to exercise

 reasonable care for her safety.

        8.      As a result of the injuries she sustained, she continues to experience pain and

 suffering, limitations, and continues to require medicaltreatment.

         COUNT I — CLAIM FOR PREMISES LIABILITY AGAINST DEFENDANT,
                                 WALMART

        9.      Plaintiff realleges and reasserts the allegations contained within paragraphs one (1)

 through eight(8)as iffully set forth herein.

         10.    At said time and place, Defendant owed Plaintiff duties to maintain the premises in a

 reasonably safe condition, and to warn Plaintiff of dangerous condition on their premises.

         1 1.   At said time and place, Defendant breached these duties to Plaintiff by committing

 one or more ofthe following omissions or commissions:

                a)      Negligently failing to maintain or adequately maintain the restocking of the
                        shelves thus creating a hazard to members of the public utilizing said
                        premises, including the Plaintiff herein, thus creating an unreasonably
                        dangerous condition for Plaintiff
                b)      Negligently creating a hazard to members of the public utilizing said
                        premises, including the Plaintiff herein, thus creating an unreasonably
                        dangerous condition for Plaintiff;




                                                    2
Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 6 of 8                          PageID 10




                 c)      Negligently failing to inspect or adequately warn the Plaintiff of the danger
                         posed by restocking shelves, when Defendant knew or through the exercise
                         of reasonable care should have known that said dangerous condition was
                         present and that Plaintiff was unaware of same;
                 d)      Negligently failing to train and/or inadequately training its employees to
                         restock shelves and/or identify the potential dangerous conditions while doing
                         so;
                 e)      Negligently failing to follow its own corporate policy(is) regarding the
                         dangerous condition;
                 0       Negligently failing to act reasonably under the circumstances;

                         Negligently engaging in a mode of operations when Defendant knew,or should
                         have known,that said mode of operations would result in dangerous conditions
                         to the general public, including the Plaintiff herein;
                 h)      Negligently engaging in routine or regular practice of business that was not the
                         reasonable custom ofthe community.

          12.    As a result, while Plaintiff was visiting Defendant's business, she was struck by a full

  box of items, sustaining significant personal injuries.

          13.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

  bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant

  scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,

  medical care and treatment, and aggravation of previously existing condition. The losses are either

  permanent or continuing and Plaintiff will suffer the losses in the future.

       COUNT II — CLAIM OF NEGLIGENCE UNDER THE NON-DELEGABLE DUTY
                    DOCTRINE AGAINST DEFENDANT,WALMART

          14.     Plaintiff reasserts and realleges the allegations contained within paragraphs one (1)

  through thirteen (13) as if fully set forth herein.

          15.     At said time and place, Defendant owned, controlled, and/or possessed the business

  premises.




                                                        3
Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 7 of 8                         PageID 11




         16.     At said time and place, and by virtue of their ownership, control, and/or possession of

  the premises, Defendant owed Plaintiff a common law non-delegable duty to maintain the premises in

  a reasonably safe condition.

         17.     At said time and place, Defendant breached these duties to Plaintiff by committing

  one or more ofthe following omissions or commissions:

                 a)      the shelves thus creating a hazard to members of the public utilizing said
                         premises, including the Plaintiff herein, thus creating an unreasonably
                         dangerous condition for Plaintiff
                 b)      Negligently creating a hazard to members of the public utilizing said
                         premises, including the Plaintiff herein, thus creating an unreasonably
                         dangerous condition for Plaintiff;
                 c)      Negligently failing to inspect or adequately warn the Plaintiff of the danger
                         posed by restocking shelves, when Defendant knew or through the exercise
                         of reasonable care should have known that said dangerous condition was
                         present and that Plaintiff was unaware ofsame;
                 d)      Negligently failing to train and/or inadequately training its employees to
                         restock shelves and/or identify the potential dangerous conditions while doing
                         so;
                 e)      Negligently failing to follow its own corporate policy(ies) regarding the
                         dangerous condition;
                         Negligently failing to act reasonably under the circumstances;'

                         Negligently engaging in a mode of operations when Defendant knew,or should
                         have known,that said mode of operations would result in dangerous conditions
                         to the general public, including the Plaintiff herein;
                 h)      Negligently engaging in routine or regular practice of business that was not the
                         reasonable custom ofthe community.

          18.    As a result, while Plaintiff was visiting Defendant's business, she was struck by a full

  box of items, sustaining significant personal injuries.

          19.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

  bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant

  scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,




                                                     4
Case 2:21-cv-02209-SHL-cgc Document 1-2 Filed 04/06/21 Page 8 of 8                        PageID 12




  medical care and treatment and aggravation of previously existing condition. The losses are either

  permanent or continuing and Plaintiff will suffer the losses in the future.

                                          RELIEF SOUGHT

           WHEREFORE, Plaintiff Robin Little, sues the Defendant for the following relief and

   requestjudgment against the Defendant for:

         (1)     Present cash value of any medical care and treatment that she will have to undergo;

         (2)      Special damages for medical, hospital and doctors expenses incurred, according to
                  proof;

          (3)     Compensatory damages in a just, fair and equitable amount to be determined by
                  the jury after hearing the facts and issues of this case, not to exceed Seven
                  Hundred Fifty Thousand Dollars($750,000);

          (4)      Pre- and postjudgment interest and all costs and expenses of this action; and

         (5)       Such other and further relief to which the Plaintiff may be entitled under law and
                   equity.

         THE PLAINTIFF DEMANDS A JURY TO DETERMINE ALL ISSUES TRIABLE
   IN THIS CAUSE.


                                                  Respectfully submitted,

                                                  MORGAN & MORGAN MEMPHIS,LLC




                                                  Elaine Sheng, Esq.(TN BPR #18438)
                                                  Morgan & Morgan Memphis, LLC
                                                  80 Monroe, Suite 900
                                                  Memphis, Tennessee 38103
                                                  Phone:(901)333-1918
                                                  Fax: (901)333-1882
                                                  esheng@forthepeople.com

                                                  Attorneyfor Plaintff




                                                     5
